Opinion issued October 22, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-12-00544-CV
                           ———————————
                    IN THE INTEREST OF A.B., A CHILD



                   On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-32548


                          MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss the appeal. They represent

that they have reached an agreement to settle this matter and request that we grant

their motion to dismiss pursuant to Texas Rule of Appellate Procedure

42.1(a)(2)(B). See TEX. R. APP. P. 42.1(a)(2)(B).
      Accordingly, we grant the motion, set aside the trial court’s judgment

without regard to the merits, and remand this cause to the trial court for rendition

of judgment in accordance with the parties’ agreement. See id.

      We dismiss any other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                         2